NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             MICHAEL W. BLASHFORD,
                Claimant-Appellant,

                          v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7094
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-575, Chief Judge Bruce E.
Kasold.
               ______________________

                    ON MOTION
                ______________________

 Before TARANTO, BRYSON, and HUGHES, Circuit Judges.
PER CURIAM
                      ORDER
    Mr. Blashford moves to vacate the court’s order of
March 11, 2014, which denied his motion for leave to
proceed in forma pauperis. We deny his motion to vacate
in every respect but one. We correct the $500 amount of
2                                   BLASHFORD   v. SHINSEKI



the filing fee stated in the March 11th order, changing it
to $450.
    In accordance with 28 U.S.C. § 1913, last year the Ju-
dicial Conference of the United States approved changes
to the miscellaneous-fees schedule for courts of appeals.
The changes, effective December 1, 2013, increased from
$450 to $500 the fee for docketing a case on appeal. Mr.
Blashford filed his notice of appeal on May 3, 2013.
Although the court dismissed the appeal for failure to
prosecute on October 17, 2013 (and issued the mandate
that same day), it reinstated the appeal on November 19,
2013. Because Mr. Blashford’s appeal was both docketed
and reinstated before the December 1st effective date of
the fee increase, he should have been charged a $450,
rather than $500, filing fee. The Clerk will direct the
custodian of Mr. Blashford’s prison account to change the
amount assessed to $450.
    Accordingly,
    IT IS ORDERED THAT:
    The motion to vacate the court’s order of March 11,
2014, is denied, except to change the assessed filing fee
from $500 to $450.


                                  FOR THE COURT

    May 15, 2014                  /s/ Daniel E. O’Toole
     Date                         Daniel E. O’Toole
                                  Clerk of Court

cc: Michael W. Blashford
    Lauren Moore